DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to amendment and terminal disclaimer filed on 1/14/2021 in which claims 21-39 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-19, respectively.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In claim 31, line 1, “the method of claim 31” has been replaced with --the method of claim 21--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record (US10651876 B1) in combination with the terminal disclaimer fail to anticipate or render obvious the following recited features: generating, based on the decoupled fractional frequency output signal, a desired phase- modulated carrier output signal, the desired phase-modulated carrier output .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20100260077-$).did. or (US-9172570-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633